                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF CALIFORNIA

                                                      Minute Order
Hearing Information:
                                                                                                                               0.00
                    Debtor:   CHAUNTEL MARIE BLACKWOOD
              Case Number:    17-07347-LA13        Chapter: 13
      Date / Time / Room:     WEDNESDAY, OCTOBER 03, 2018 02:00 PM DEPARTMENT 2
       Bankruptcy Judge:      LOUISE DeCARL ADLER
        Courtroom Clerk:      KAREN FEARCE
          Reporter / ECR:     TRISH CALLIHAN

Matter:
              OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN AND MOTION TO DISMISS BANKRUPTCY
              CASE FILED BY THOMAS H. BILLINGSLEA (Fr 8/8/18)



Appearances:

        ANDREW H. GRIFFIN, ATTORNEY FOR CHAUNTEL MARIE BLACKWOOD
        BOBBY STYLES, ATTORNEY FOR HSBC BANK
        THOMAS H. BILLINGSLEA, JR, TRUSTEE

Disposition:                                                                                                      1.00

        Hearing continued to 10/17/18 at 2:00 to provide Trustee with a copy of the Debtor's spouse death cert,
        copy of Debtor & spouse driver's licenses & provide the State Court doc.




Page 1 of 1                                                                                                10/3/2018     4:25:23PM
